Citation Nr: 1600453	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Special Philippine Scouts from July 1946 to December 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. In that decision, the RO appears to have reopened the appellant's claim of entitlement to service connection for the cause of the Veteran's death. The RO then denied the claim on the merits. 

Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). In a March 2015 decision, the Board reopened the claim of entitlement to service connection for the cause of the Veteran's death and remanded the claim to the RO for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims folder contains a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, which authorizes the VA to obtain the Veteran's treatment records from Our Lady of Rosary Hospital, Inc., Macabebe, Pampanga. This Release was signed by the appellant in March 2011 and submitted to the VA within the same month. There is nothing in the record that indicates the RO ever requested those records from the Hospital. This Release automatically ends 180 days from the date it was signed. Therefore, the Board finds that the RO must attempt to obtain a new Release for this information. If the RO successfully obtains a new Release for this information, then the RO should obtain such records and associate them with the claims folder.

As directed by the Board in a March 2015 decision, the RO obtained and associated with the claims folder a medical opinion from a pulmonologist in July 2015 as to the etiology of the cause of the Veteran's death. This opinion is inadequate, as the pulmonologist stated that there is no evidence in the Veteran's medical records of any complaints, findings, or diagnoses related to acute respiratory failure, COPD, Community-Acquired Pneumonia, Hypertensive Atherosclerotic Cardiovascular Disease, and Chronic Renal Disease during service or within one year post-service. This is a misstatement of the Veteran's medical history. The Veteran's service treatment records contain numerous references to the diagnosis and treatment of pneumonia in 1949. The pneumonia diagnosis is mentioned in a Report of Hospital Status, dated December 1949; a report of Disposition Proceedings for Officers, dated November 1949; a Clinical Abstract, dated November 1949; a Clinical Record, dated June 1949; and Progress Notes, dated March 1949. No evidence of the diagnosis and treatment of pneumonia during service is listed in the pulmonologist's list of evidence reviewed. Therefore, it is necessary to obtain an opinion from the pulmonologist as to whether it is at least as likely as not that the cause of the Veteran's death is etiologically related to the pneumonia diagnosed during service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a new Release from the appellant for the Veteran's medical treatment records from Our Lady of Rosary Hospital, Inc., Macabebe, Pampanga. If a new Release is obtained, request the records from the hospital and associate any records obtained with the claims folder. 

2. Obtain an addendum opinion from the pulmonologist who gave the July 2015 opinion as to the etiology of the cause of the Veteran's death. The claims folder and a copy of this Remand must be provided to and reviewed by the pulmonologist. 

Upon review of the claims file, the pulmonologist should provide an opinion as to whether the Veteran's documented cause of death of acute respiratory failure, with COPD and community acquired pneumonia listed as the underlying causes of death, and with PTB class IV, hypertensive atherosclerotic cardiovascular disease, and chronic renal disease listed as other significant conditions contributing to death, are at least as likely as not (a 50 percent or higher degree of probability) etiologically related to the Veteran's in-service pneumonia?  The examiner should address the notations of pneumonia in 1949 in the service treatment records, which include a Report of Hospital Status, dated December 1949; a report of Disposition Proceedings for Officers, dated November 1949; a Clinical Abstract, dated November 1949; a Clinical Record, dated June 1949; and Progress Notes, dated March 1949.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The pulmonologist should provide a clear explanation for his or her opinion with references to the evidence of record and should provide a discussion of the facts and medical principles involved.

If the pulmonologist who provided the July 2015 opinion is unavailable, a new pulmonologist should provide the requested opinion. 

3. After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefit sought is not granted, the AOJ should furnish the appellant and her representative with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



